Title: To James Madison from Richard Rush, 16 April 1815
From: Rush, Richard
To: Madison, James


                    
                        
                            Dear sir
                        
                        Washington April 16. 1815.
                    
                    I do myself the pleasure to enclose you two letters from Mr Adams, which I venture to persuade myself you will look over with interest, as well from the writer as the subject. Having adopted the opinion that we had lost none of our former rights or liberties in the fisheries, I felt some desire to know his, and he has been kind enough to gratify me. The venerable patriot writes with an enthusiasm that must be engaging to all; and, in the present instance, I confess I cannot help thinking his argument as sound, as his patriotism is vivid.
                    We heard with concern of Mrs Madison’s indisposition, but with great pleasure from Mrs Cutts yesterday of her being well again. I must beg leave to offer Mrs Rush’s, with my own, compliments to her; and to yourself, sir, the assurances of my great respect, and friendship.
                    
                        Richard Rush.
                    
                